Appeal from order denying motion for reargument dismissed. Order granting defendant’s application for an order permitting it to pay the amount of a judgment, with interest and costs, into court, affirmed, with ten dollars costs and disbursements. No opinion. Lazansky, P. J., Hagarty, Davis and Adel, JJ., concur; Taylor, J., concurs in dismissal of the appeal from the order denying reargument but dissents as to affirmance of the order granting defendant’s application for permission to pay the amount of judgment into court, with the following memorandum: I dissent and vote to reverse and to deny the defendant’s motion. That order is violative of the plaintiff’s property rights in the judgment recovered by her, and is without authority of law. The plaintiff is presumptively sane and competent to manage her property and affairs. She has never been the subject of the so-called office found; and as matter of law is entitled to be paid her judgment, and to satisfy it or cause it to be satisfied in the usual way; and to use the proceeds thereof for her own purposes, unrestrained. It is to be noted that the deposit of money by the defendant, permitted by the order, is not the one contemplated in Civil Practice Act, section 530, subdivision 4.